105 F.3d 669
97 CJ C.A.R. 94
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugene T. FOUST, Plaintiff-Appellant,andMary Ann Johnson FOUST, and Margaret Ann Johnson, an allegeddeprived child, Plaintiffs,v.ORAL ROBERTS UNIVERSITY;  Oral Roberts;  Richard Roberts;Clarence Boyd;  Michael Yoakum;  Scott Smith;Gary L. Gibson;  Larry Johnson;  andGina M. Chorost, Defendants-Appellees.
No. 95-5046.(D.C.No. 92-C-909-C)
United States Court of Appeals, Tenth Circuit.
Jan. 6, 1997.

Before BRORBY, EBEL and KELLY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Mr. Foust is a pro se civil litigant.  Mr. Foust filed this action and appealed an adverse decision granting defendants summary judgment.  We affirmed in an unpublished decision.  See Foust v. Oral Roberts University, No. 93-5169 (10th Cir.  Apr. 5, 1994).


4
Mr. Foust then returned to district court and filed a motion to remand this case to the state court system.  The district court denied the motion, and Mr. Foust now appeals.


5
The law of the case bars this appeal.  The decision of the district court is AFFIRMED.



*
 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3